DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
2.	Applicant’s Amendment filed August 1, 2022 (hereinafter “08/01/22 Amendment") has been entered, and fully considered.  In the 08/01/22 Amendment, claims 1-6, 9, 12, 14, 17, 19, & 21 were amended, claims 7, 8, 10, 11, 16, 18, & 20 were cancelled (claims 13 & 15 were previously cancelled), and claim 22 was newly added.  Accordingly, claims 1-6, 9, 12, 14, 17, 19, 21, & 22 are now pending in the application. 
3.	The 08/01/22 Amendment has overcome the claim objections and the rejections under §§ 112(b) previously set forth in the Non-Final Office Action mailed 03/03/2022 (hereinafter “03/03/22 Action”).
4.	New claim objections and a new rejection under § 112(b) are set forth herein, necessitated by Applicant’s amendment.
5.	New grounds of rejection of independent claim 1 under § 103 are set forth herein, necessitated by Applicant’s amendment.
6.	The prior rejections of independent claims 3 and 14 under § 103 have been updated to address the new claim limitations, and maintained.  Applicant's arguments are addressed in detail below in the “Response to Arguments” section.




Claim Objections
7.	Claims 14 & 22 are objected to because of the following informalities:  
a.	In claim 14, lines 23-24, the recitation of “wherein the determining of the treatment position includes and selecting one of the openings” should instead recite --wherein the determining of the treatment position includes [[, and]] selecting one of the openings-- for grammatical reasons.  
b.	In claim 22, line 8, the recitation of “a non-transitory computer-readable medium as set forth in claim 14” should instead recite --the non-transitory computer-readable medium as set forth in claim 14--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim 12 recites the limitation “the directional energy delivery transducer” in lines 1-2.  There is insufficient antecedent basis for this recitation in the claim.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I.	INDEPENDENT CLAIM 1 (& DEPENDENT CLAIMS 2, 9, 12, 17)
13.       	Claims 1, 2, 9, 12, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0270687 to Gardi et al. (“Gardi”) in view of U.S. Patent Application Publication No. 2007/0255267 to Diederich et al. ("Diederich"), and further in view of U.S. Patent Application Publication No. 2009/0198309 to Gowda et al. (“Gowda”).
14.	Regarding claim 1, Gardi teaches a system for planning a treatment of a subject, the system being configured to plan a treatment [e.g., ¶’s [0024], [0042], [0049], [0054], [0055]] to be carried out by using a treatment device comprising a [needle] [needle (60) - ¶[0046]; FIG. 1] or [catheter] wherein each needle [(60)] or catheter extends along a longitudinal axis [longitudinal axis of needle (60)]… and a support structure [needle guide (56) - ¶’s [0046], [0048], [0056]; FIG. 1]… having [an opening] [template hole - ¶’s [0048], [0056]]… configured to slidably receive a corresponding needle [¶[0048]]…, the system comprising: 
a processor configured for planning the treatment of the subject [the processor of computer (40) -  ¶’s [0024], [0049], [0054], [0055], [0067]; FIG. 1], wherein the processor is configured to determine a treatment position of each needle or catheter to be used during the treatment [¶’s [0046], [0051], [0052], [0055], [0065]-[0067]] in a four-dimensional space, wherein the four-dimensional space is representable by x, y, and z coordinates and an angular coordinate that defines an angular orientation of the needle or catheter with respect to a rotation of the needle or catheter around its longitudinal axis [see ¶[0048] (“The needle driving assembly 52 includes a robotic arm with six degrees-of-freedom. The degrees-of-freedom correspond to translations of the needle 60 in three dimensions and rotation of the needle 60 about three orthogonal axes. In this manner, the needle 60 can be positioned in a wide variety of orientations”); see also ¶’s [0051], [0052], [0055], [0056], [0063]; note: rotation of the needle (60) about three orthogonal axes includes rotation of the needle about its own longitudinal axis (the z-axis)].  
A.	DIRECTIONAL ENERGY DELIVERY ELEMENT
While Gardi teaches that the system and method have a wide range of applications, such as biopsy of the breast and liver and image-guided interventions such as brachytherapy, cryotherapy, as well as other procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], Gardi does not teach that each needle or catheter includes:
a directional energy delivery element which does not completely encircle the needle or catheter, the directional energy element configured to deliver energy for treating a region of the subject in a radial direction from the needle or catheter.
Diederich, in a similar field of endeavor, teaches an apparatus and method for the treatment and destruction of tumors [e.g., ¶’s [0019], [0075], [0100]], comprising an applicator (50) [¶[0074]; FIG. 3], which may comprise, e.g., a smaller applicator with a needle/catheter [see ¶[0082]] having one or more ultrasound transducers (64) [directional energy delivery elements] positioned at the distal tip of the applicator (50) for application of high-powered ultrasound [¶[0076]].  Diederich teaches that the ultrasound transducers do not completely encircle the treatment device, and are configured to deliver energy for treating a region of the subject in a radial direction from the needle or catheter [see ¶[0088] (“The transducers 64 may also be shaped to provide controlled and directed heating of tissue, and maintain control and directionality of tissue heating at higher power levels”); ¶[0090] (“As shown in FIGS. 7A-7C, the applicators may also be fabricated using transducers that are sectored to provide a specific angular acoustic region (i.e. 60º to 180º)”); and ¶[0095] (“Referring to FIG. 7C, element 150 may be configured to have electrical covering 154 etched and removed to have emitting section 154 to have a less than 360º distribution”); see also  ¶[0024]].   
Given Gardi’s teaching that the system and method may have a wide range of applications including procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gardi to utilize a known treatment device for the treatment and destruction of tumors, including that of Diederich comprising a directional energy delivery element which does not completely encircle the needle or catheter, the directional energy element configured to deliver energy for treating a region of the subject in a radial direction from the needle or catheter, since such modification would allow for greater directional control and deep penetration of energy patterns [Diederich, ¶[0019]], so as to better conform energy delivery to a focused, desired target zone while also serving to protect anatomy that is adjacent to (or near) the target. 
B.	PLURALITY OF NEEDLES/CATHETERS 
The combination of Gardi and Diederich, as set forth above, teaches a single treatment device having all of the required limitations of the treatment device.  
The combination of Gardi and Diederich, however, fails to teach multiple treatment devices, and therefore fails to teach:
 a treatment device comprising a plurality of needles or catheters. 
Gowda, in a similar field of endeavor, teaches systems and methods for thermal therapy, for example, to detection-guided, -controlled, and/or temperature-modulated interstitial thermal therapy [¶[0005]], including the use of multiple treatment devices, such as treatment devices 120, 120’, 120” [see ¶[0079]; FIG. 3A]. Gowda further teaches that a treatment device may generally be an energy delivery device such as, for example, a laser probe, a radio frequency (RF) probe, a microwave device, an electromagnetic antenna, an ultrasound probe and/or any other appropriate energy delivery device [¶[0037]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich to include a plurality of elongated needles or catheters [treatment devices] as taught by Gowda, so as to provide the benefit of being able to ablate multiple portions of a tumor simultaneously, thereby increasing the efficiency of a procedure.  
	C.	SUPPORT STRUCTURE
As noted above, Gardi teaches a support structure [needle guide (56) - ¶’s [0046], [0048], [0056]; FIG. 1] having a single opening [template hole - ¶’s [0048], [0056]].  
While Gardi teaches that the support structure [needle guide] allows for accurate and consistent insertion of the needle via the hole into a targeted position in a prostate along various trajectories including oblique ones [see ¶[0056]], and that positioning of the needle may include transitions of the needle in three dimensions and rotation of the needle about three orthogonal axes, Gardi is silent regarding the particulars of the support structure.  
As such, the combination of Gardi and Diedrich additionally fails to explicitly teach the following emphasized limitations concerning the support structure:
a support structure defining an x-y plane and having openings arranged in a two-dimensional array with each opening configured to slidably receive a corresponding needle or catheter with the longitudinal axis of the inserted needle or catheter oriented along a z-direction that is perpendicular to the x-y plane. 
	Gowda further teaches a support structure [guide (300)] defining an x-y plane [with reference to annotated FIG. 3a of Gowda provided below, the X-Y plane comprises the planar surface of the guide (300) upon which the holes (302) are visible in the FIGURE (i.e., the planar surface facing upward) and having openings [holes (302)] arranged in a two-dimensional array [clearly shown in FIG. 3A] with each opening configured to slidably receive a corresponding needle or catheter [multiple treatment devices, such as treatment devices 120, 120’, 120”] [see ¶[0079]; FIG. 3A] with the longitudinal axis of the inserted needle or catheter oriented along a z-direction that is perpendicular to the x-y plane [as clearly shown in annotated FIG. 3A of Gowda (below), the longitudinal axis of each treatment device 120, 120’, 120” is oriented along a z-direction (shown in dotted lines) that is perpendicular to the x-y plane; see also ¶[0079] which notes that the treatment devices are capable of being placed at a given insertion depth and insertion angle].

    PNG
    media_image1.png
    315
    563
    media_image1.png
    Greyscale

ANNOTATED FIG. 3A OF GOWDA
In view of Gardi’s teaching of the use of a support structure [needle guide (56)], and Gardi’s recognition that the support structure [needle guide] allows for accurate and consistent insertion of a needle along various trajectories [see ¶[0056]], it would have additionally been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich to implement a known, art-recognized support structure, including, e.g., a support structure defining an x-y plane and having openings arranged in a two-dimensional array with each opening configured to slidably receive a corresponding needle or catheter with the longitudinal axis of the inserted needle or catheter oriented along a z-direction that is perpendicular to the x-y plane, as taught by Gowda, since such a modification amounts merely to the substitution of one known support structure for another, yielding only predictable results (the accurate and consistent insertion of needles along various trajectories) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
15.	Regarding claim 2, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Gardi (as modified above to include multiple needles) further teaches a robotic system configured for receiving the treatment position of each needle or catheter to be used during the treatment as determined by the processor and for arranging the z coordinate and angular coordinate of each needle or catheter to be used during the treatment in accordance with the received treatment position [see ¶[0046] (“the computer 40 is connected to a robot 48 having a needle driving assembly 52 and needle guide 56 for controlling movement of a needle 60”); see also, e.g., ¶’s [0049], [0051], [0055]].  Note also Gowda at ¶[0079] (“A control system may utilize the known dimensions of the guide 300 and the known positions of the fiducial markers 306, 308, 310, both in space and their fixed positions relative to the guide 300, to project the trajectory of the holes 302, such that treatment devices may be properly placed through selected holes 302. This may include, for example, providing the insertion depth and insertion angle into the hole 302, if applicable. The control system 130 may also calculate and prescribe a reorientation the guide 300 for better placement of treatment devices”)].  
16.	Regarding claim 9, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Gardi (as modified above to include multiple needles) further teaches a display device [display of computer (40) - ¶[0053]; FIG. 1] configured to display a diagnostic image including the region of the subject to be treated and to display a depiction of each needle or catheter to be used during the treatment overlayed on the diagnostic image and a depiction of the region to which the energy is delivered when the directional energy delivery transducer of that needle or catheter is positioned in accordance with the energy treatment plan [e.g., ¶’s [0053], [0054], [0065]].  As modified, the display device of Gardi, Diederich, & Gowda would display all of the needles that were utilized overlayed on the diagnostic image and a depiction of a region to which the energy is delivered [Gardi, ¶’s [0053], [0054], [0065], FIG. 1]. 
17.	Regarding claim 12, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Diedrich further teaches wherein the directional energy delivery transducer of each needle or catheter to be used during the treatment is unidirectional [in a single direction (i.e., outward) - ¶’s [0024], [0088], [0090], [0095]]. 
18.	Regarding claim 17, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Gardi further teaches wherein the processor is configured for planning the treatment of the subject comprising treatment of a tumor in a prostate of the subject [Gardi, ¶[0046] (“needle 60 is used to deliver therapy to a prostate 64 of a patient”); see also, e.g., ¶’s [0060], [0093]].
 Diederich further teaches wherein the treatment energy is selected to ablate at least a portion of the tumor [e.g., ¶’s [0019]-[0020]].   

II.	INDEPENDENT CLAIM 3 (& DEPENDENT CLAIMS 4-6)
19.       	Claims 3 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gardi in view of Diederich, and further in view of Gowda.
20.	Regarding claim 3, Gardi teaches a system comprising: 
a… needle[s] or catheter[s] [needle (60) - ¶[0046]; FIG. 1] … extending along a longitudinal axis [longitudinal axis of needle (60)]…; 
a support structure [needle guide (56) - ¶’s [0046], [0048], [0056]; FIG. 1]… having [an]… opening [template hole - ¶’s [0048], [0056]] configured for slidably inserting a corresponding needle [¶[0048]] or catheter…, wherein the support structure [(56)] is configured such that the inserted needle [needle (60)] or catheter is rotatable around the longitudinal axis of the needle or catheter in the corresponding opening relative to the support structure [¶[0048]] such that a rotational orientation of the corresponding needle [needle (60)] or catheter around the longitudinal axis of the needle [needle (60)] or catheter controls an angular coordinate of the [device] relative to the support structure [needle guide (56)] [¶[0048]]…; and 
a processor configured to generate an energy treatment plan [the processor of computer (40) -  ¶’s [0024], [0049], [0054], [0055], [0067]; FIG. 1] including specifying a position of each needle [needle (60)] or catheter in a four-dimensional space…, a distance each corresponding needle or catheter is to be inserted, and the angular coordinate around the longitudinal axis of the needle or catheter to which each corresponding needle or catheter is to be rotated [see ¶[0048] (“The needle driving assembly 52 includes a robotic arm with six degrees-of-freedom. The degrees-of-freedom correspond to translations of the needle 60 in three dimensions and rotation of the needle 60 about three orthogonal axes. In this manner, the needle 60 can be positioned in a wide variety of orientations”); see also ¶’s [0046], [0051], [0052], [0055], [0056], [0063], [0065]-[0067]].
	A.	TRANSDUCER 
While Gardi teaches that the system and method have a wide range of applications, such as biopsy of the breast and liver and image-guided interventions such as brachytherapy, cryotherapy, as well as other procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], Gardi does not teach that each needle or catheter includes:
a directional energy delivery transducer which does not encircle a corresponding needle or catheter configured to deliver treatment energy in a preselected radial direction relative to the needle or catheter; [and]
	[the energy treatment plan] further specifying the treatment energy the directional energy delivery transducer is to deliver.
Diederich, in a similar field of endeavor, teaches an apparatus and method for the treatment and destruction of tumors [e.g., ¶’s [0019], [0075], [0100]], comprising an applicator (50) [¶[0074]; FIG. 3], which may comprise, e.g., a smaller applicator with a needle/catheter [see ¶[0082]] having one or more ultrasound transducers (64) [directional energy delivery transducers] positioned at the distal tip of the applicator (50) for application of high-powered ultrasound [¶[0076]].  Diederich teaches that the ultrasound transducers do not encircle the needle or catheter configured to deliver treatment energy in a preselected radial direction relative to the needle or catheter [see ¶[0088] (“The transducers 64 may also be shaped to provide controlled and directed heating of tissue, and maintain control and directionality of tissue heating at higher power levels”); ¶[0090] (“As shown in FIGS. 7A-7C, the applicators may also be fabricated using transducers that are sectored to provide a specific angular acoustic region (i.e. 60º to 180º)”); and ¶[0095] (“Referring to FIG. 7C, element 150 may be configured to have electrical covering 154 etched and removed to have emitting section 154 to have a less than 360º distribution”); see also ¶[0024]].   
Given Gardi’s teaching that the system and method may have a wide range of applications including procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gardi to utilize a known treatment device for the treatment and destruction of tumors, including that of Diederich comprising a directional energy delivery transducer which does not encircle a corresponding needle or catheter configured to deliver treatment energy in a preselected radial direction relative to the needle or catheter since such a modification would allow for greater directional control and deep penetration of energy patterns [Diederich, ¶[0019]], so as to better conform energy delivery to a focused, desired target zone while also serving to protect anatomy that is adjacent to (or near) the target. 
Further, when considered as a whole, the combination of Gardi and Diederich would have suggested to one skilled in the art that the energy treatment plan of Gardi and Diederich would also specify the treatment energy the directional energy transducer is to deliver [see Diederich, e.g., ¶’s [0076], [0106]].
B.	PLURALITY OF NEEDLES/CATHETERS 
The combination of Gardi and Diederich, as set forth above, teaches a single treatment device having all of the required limitations of the treatment device.  
The combination of Gardi and Diederich, however, fails to teach multiple treatment devices, and therefore fails to teach:
a plurality of needles or catheters. 
Gowda, in a similar field of endeavor, teaches systems and methods for thermal therapy, for example, to detection-guided, -controlled, and/or temperature-modulated interstitial thermal therapy [¶[0005]], including the use of multiple treatment devices, such as treatment devices 120, 120’, 120” [see ¶[0079]; FIG. 3A]. Gowda further teaches that a treatment device may generally be an energy delivery device such as, for example, a laser probe, a radio frequency (RF) probe, a microwave device, an electromagnetic antenna, an ultrasound probe and/or any other appropriate energy delivery device [¶[0037]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich to include a plurality of elongated needles or catheters [treatment devices] as taught by Gowda, so as to provide the benefit of being able to ablate multiple portions of a tumor simultaneously, thereby increasing the efficiency of a procedure.  
C.	SUPPORT STRUCTURE
As noted above, Gardi teaches a support structure [needle guide (56) - ¶’s [0046], [0048], [0056]; FIG. 1] having a single opening [template hole - ¶’s [0048], [0056]].  
While Gardi teaches that the support structure [needle guide] allows for accurate and consistent insertion of the needle via the hole into a targeted position in a prostate along various trajectories including oblique ones [see ¶[0056]], and that positioning of the needle may include transitions of the needle in three dimensions and rotation of the needle about three orthogonal axes, Gardi is silent regarding the particulars of the support structure.  
As such, the combination of Gardi and Diedrich additionally fails to explicitly teach the following emphasized limitations concerning the support structure:
a support structure defining an x-y plane and having a plurality of openings arranged in a two-dimensional array with each opening configured for slidably inserting a corresponding needle or catheter with the longitudinal axis of the inserted needle or catheter oriented along a z-direction that is perpendicular to the x-y plane, wherein the support structure is configured such that the inserted needle or catheter is rotatable around the longitudinal axis of the needle or catheter in the corresponding opening relative to the support structure such that a rotational orientation of the corresponding needle or catheter around the longitudinal axis of the needle or catheter controls an angular coordinate of the directional energy delivery transducer relative to the support structure, wherein each of the openings controls x,y-coordinates of a trajectory of a corresponding needle or catheter inserted therethrough, and a distance the corresponding needle or catheter is inserted controls a z-coordinate along the z-direction of the corresponding needle or catheter.
Gowda further teaches a support structure [guide (300)] defining an x-y plane [with reference to annotated FIG. 3a of Gowda provided below, the X-Y plane comprises the planar surface of the guide (300) upon which the holes (302) are visible in the FIGURE (i.e., the planar surface facing upward) and having a plurality of openings [holes (302)] arranged in a two-dimensional array [clearly shown in FIG. 3A] with each opening configured to slidably receive a corresponding needle or catheter [multiple treatment devices, such as treatment devices 120, 120’, 120”] [see ¶[0079]; FIG. 3A] with the longitudinal axis of the inserted needle or catheter oriented along a z-direction that is perpendicular to the x-y plane [as clearly shown in annotated FIG. 3A of Gowda (below), the longitudinal axis of each treatment device 120, 120’, 120” is oriented along a z-direction (shown in dotted lines) that is perpendicular to the x-y plane.  Gowda further teaches wherein each of the openings controls x,y-coordinates of a trajectory of a corresponding needle or catheter inserted therethrough, and a distance the corresponding needle or catheter is inserted controls a z-coordinate along the z-direction of the corresponding needle or catheter [see ¶[0079] which notes that the treatment devices are capable of being placed at a given insertion depth and insertion angle].

    PNG
    media_image1.png
    315
    563
    media_image1.png
    Greyscale

ANNOTATED FIG. 3A OF GOWDA
In view of Gardi’s teaching of the use of a support structure [needle guide (56)], and Gardi’s recognition that the support structure [needle guide] allows for accurate and consistent insertion of a needle along various trajectories [see ¶[0056]], it would have additionally been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich to implement a known, art-recognized support structure, including, e.g., a support structure defining an x-y plane and having a plurality of openings arranged in a two-dimensional array with each opening configured for slidably inserting a corresponding needle or catheter with the longitudinal axis of the inserted needle or catheter oriented along a z-direction that is perpendicular to the x-y plane [and] wherein each of the openings controls x,y-coordinates of a trajectory of a corresponding needle or catheter inserted therethrough, and a distance the corresponding needle or catheter is inserted controls a z-coordinate along the z-direction of the corresponding needle or catheter, as taught by Gowda, since such a modification amounts merely to the substitution of one known support structure for another, yielding only predictable results (the accurate and consistent insertion of needles along various trajectories) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
21.	Regarding claim 6, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Gardi (as modified above) further teaches:
a display device [display of computer (40) - ¶[0053]; FIG. 1] configured to display a diagnostic image including a structure to be treated and to display a depiction of the needles or catheters to be used during the treatment overlayed on the diagnostic image and to display, for each needle or catheter to be used during the treatment, a depiction of a region to which the energy is delivered when the directional energy delivery transducer is positioned with selected x, y, z, and angular coordinates and a selected energy [e.g., ¶’s [0053], [0054], [0065]]; and 
an input [input device of computer (40)] configured to allow a clinician to adjust the x, y, z, and angular coordinates and the energy to select the region to which the treatment energy is to be delivered [via the positioning and planning software executed on computer (40) - ¶’s [0049]-[0055]].

22.      	Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gardi, Diederich, and Gowda, as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2007/0255168 to Hibner et al. (“Hibner”).   
23.	Regarding claim 4, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
	Each of the needles of Gardi/Diederich/Gowda has a cross-section [inherent]. 
The combination of Gardi, Diederich, and Gowda, as set forth above, however, does not teach:
elements which define holes matching the cross-section of the corresponding needles or catheters for inserting the corresponding needles or catheters, wherein the elements are rotatably inserted in the openings of the support structure, in order to orient the corresponding needles or catheters in accordance with the angular coordinates.  
Hibner, in a similar field of endeavor, is directed to a localization and guidance fixture that guides insertion of a probe [¶[0002]].  With reference to FIG. 6, a grid plate (96) is provided having a plurality of square recesses (130) [or openings] configured to receive a rotatable guide cube (104) [¶[0059]]. The rotating guide cube provides, for example, a circular transverse cross section to allow rotation of a nonround biopsy instrument cannula.  To give a number of hole positions within a selected grid aperture, a set of guide cubes are presented as a set, each with various unique positions of one or more guide holes. Selecting a guide cube thus gives enhanced flexibility in positioning the insertion point [see ¶[0013]].
Hibner further teaches the use of elements [rotatable guide cube (104)] which define holes matching the cross-section of the corresponding needles or catheters for inserting the needles or catheters, wherein the elements are rotatably inserted in the openings [(130)] of the support structure [(96)], in order to orient the corresponding needles or catheters in accordance with the angular coordinates [¶’s [0013], [0059]; FIG. 6].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi, Diederich, & Gowda to include elements which define holes matching the cross-section of the corresponding needles or catheters for inserting the corresponding needles or catheters, wherein the elements are rotatably inserted in the openings of the support structure, in order to orient the corresponding needles or catheters in accordance with the angular coordinates, so as to provide greater flexibility and maneuverability when positioning each of the plurality of needles.  
24.	Regarding claim 5, the combination of Gardi, Diederich, Gowda, and Hibner teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
Hibner further teaches wherein the corresponding needles or catheters and holes have matching non-circular cross sections such that the corresponding needles or catheters are slideably inserted in the holes [¶’s [0013], [0059]; FIG. 6].

III.	INDEPENDENT CLAIM 14 (& DEPENDENT CLAIMS 19, 21, 22)
25.       Claims 14, 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gardi in view of Diederich, and further in view of Gowda.
26.	Regarding claim 14, Gardi teaches a non-transitory computer-readable medium carrying a computer program to perform a method for planning a treatment of a region of a subject to be treated [¶’s [0046], [0049]] using a treatment device including a… needle [needle (60) - ¶[0046]; FIG. 1] or catheter having a longitudinal axis [longitudinal axis of needle (60)]…, and a support structure [needle guide (56) - ¶’s [0046], [0048], [0056]; FIG. 1] having [an] opening[s] [template hole - ¶’s [0048], [0056]]… configured to set a trajectory along a z-direction of a needle [needle (60)] or catheter inserted therethrough [e.g., ¶[0048]], 
the method comprising:
determining a treatment position of each needle [needle (60)] or catheter to be used during the treatment [¶’s [0046], [0051], [0052], [0055], [0065]-[0067]] in a four-dimensional space, wherein the four-dimensional space is representable by three Cartesian coordinates and an angular coordinate around the longitudinal axis of the needle or catheter, wherein the angular coordinate defines an angular orientation of the energy delivery element of the needle or catheter with respect to a rotation around the longitudinal axis of the needle or catheter [see ¶[0048] (“The needle driving assembly 52 includes a robotic arm with six degrees-of-freedom. The degrees-of-freedom correspond to translations of the needle 60 in three dimensions and rotation of the needle 60 about three orthogonal axes. In this manner, the needle 60 can be positioned in a wide variety of orientations”); see also ¶’s [0051], [0052], [0055], [0056], [0063]; note: rotation of the needle (60) about three orthogonal axes includes rotation of the needle about its own longitudinal axis (the z-axis)].
	A.	ENERGY DELIVERY ELEMENT
While Gardi teaches that the system and method have a wide range of applications, such as biopsy of the breast and liver and image-guided interventions such as brachytherapy, cryotherapy, as well as other procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], Gardi does not teach that each needle or catheter includes:
an energy delivery element that emits energy in a radial direction relative to the longitudinal axis of the needle or catheter; [and]
selecting an energy which the energy delivery element of each needle or catheter to be used during the treatment is to apply.
Diederich, in a similar field of endeavor, teaches an apparatus and method for the treatment and destruction of tumors [e.g., ¶’s [0019], [0075], [0100]], comprising an applicator (50) [¶[0074]; FIG. 3], which may comprise, e.g., a smaller applicator with a needle/catheter [see ¶[0082]] having one or more ultrasound transducers (64) [directional energy delivery elements] positioned at the distal tip of the applicator (50) for application of high-powered ultrasound [¶[0076]].  Diederich teaches that the ultrasound transducers do not completely encircle the treatment device, and are configured to deliver energy for treating a region of the subject in a radial direction from the needle or catheter [see ¶[0088] (“The transducers 64 may also be shaped to provide controlled and directed heating of tissue, and maintain control and directionality of tissue heating at higher power levels”); ¶[0090] (“As shown in FIGS. 7A-7C, the applicators may also be fabricated using transducers that are sectored to provide a specific angular acoustic region (i.e. 60º to 180º)”); and ¶[0095] (“Referring to FIG. 7C, element 150 may be configured to have electrical covering 154 etched and removed to have emitting section 154 to have a less than 360º distribution”); see also  ¶[0024]].   
Given Gardi’s teaching that the system and method may have a wide range of applications including procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gardi to utilize a known treatment device for the treatment and destruction of tumors, including that of Diederich comprising an energy delivery element that emits energy in a radial direction relative to the longitudinal axis of the needle or catheter, since such modification would allow for greater directional control and deep penetration of energy patterns [Diederich, ¶[0019]], so as to better conform energy delivery to a focused, desired target zone while also serving to protect anatomy that is adjacent to (or near) the target. 
Further, when considered as a whole, the combination of Gardi and Diederich would have suggested to one skilled in the art that the method of Gardi and Diederich would also include selecting an energy which the energy delivery element of each needle or catheter to be used during the treatment is to apply [see Diederich, e.g., ¶’s [0076], [0106]].
B.	PLURALITY OF NEEDLES/CATHETERS 
The combination of Gardi and Diederich, as set forth above, teaches a single treatment device having all of the required limitations of the treatment device.  
The combination of Gardi and Diederich, however, fails to teach multiple treatment devices, and therefore fails to teach:
a treatment device including a plurality of needles or catheters.
Gowda, in a similar field of endeavor, teaches systems and methods for thermal therapy, for example, to detection-guided, -controlled, and/or temperature-modulated interstitial thermal therapy [¶[0005]], including the use of multiple treatment devices, such as treatment devices 120, 120’, 120” [see ¶[0079]; FIG. 3A]. Gowda further teaches that a treatment device may generally be an energy delivery device such as, for example, a laser probe, a radio frequency (RF) probe, a microwave device, an electromagnetic antenna, an ultrasound probe and/or any other appropriate energy delivery device [¶[0037]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich to include a plurality of elongated needles or catheters [treatment devices] as taught by Gowda, so as to provide the benefit of being able to ablate multiple portions of a tumor simultaneously, thereby increasing the efficiency of a procedure.  
	C.	SUPPORT STRUCTURE 
As noted above, Gardi teaches a support structure [needle guide (56) - ¶’s [0046], [0048], [0056]; FIG. 1] having a single opening [template hole - ¶’s [0048], [0056]].  
While Gardi teaches that the support structure [needle guide] allows for accurate and consistent insertion of the needle via the hole into a targeted position in a prostate along various trajectories including oblique ones [see ¶[0056]], and that positioning of the needle may include transitions of the needle in three dimensions and rotation of the needle about three orthogonal axes, Gardi is silent regarding the particulars of the support structure.  
As such, the combination of Gardi and Diedrich additionally fails to explicitly teach the following emphasized limitations concerning the support structure:
a support structure having a grid of openings, each opening being configured to set a trajectory along a z-direction of a needle or catheter inserted therethrough; [and]
wherein the determining of the treatment position includes, and selecting one of the openings of the support structure into which each needle or catheter is to be inserted and a distance along the z-direction that the needle or catheter is to be inserted into the selected one of the openings.
Gowda further teaches a support structure [guide (300)] having a grid of openings [holes (302) - FIG. 3A] each opening being configured to set a trajectory along a z-direction of a needle or catheter inserted therethrough [see ¶[0079]].  Gowda further teaches selecting one of the openings of the support structure into which each needle or catheter is to be inserted and a distance along the z-direction that the needle or catheter is to be inserted into the selected one of the openings [see ¶[0079] (“A control system may utilize the known dimensions of the guide 300 and the known positions of the fiducial markers 306, 308, 310, both in space and their fixed positions relative to the guide 300, to project the trajectory of the holes 302, such that treatment devices may be properly placed through selected holes 302. This may include, for example, providing the insertion depth and insertion angle into the hole 302, if applicable”)]. 
In view of Gardi’s teaching of the use of a support structure [needle guide (56)], and Gardi’s recognition that the support structure [needle guide] allows for accurate and consistent insertion of a needle along various trajectories [see ¶[0056]], it would have additionally been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich to implement a known, art-recognized support structure, including, a support structure having a grid of openings, each opening being configured to set a trajectory along a z-direction of a needle or catheter inserted therethrough, since such a modification amounts merely to the substitution of one known support structure for another, yielding only predictable results (the accurate and consistent insertion of needles along various trajectories) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Further, it would have additionally been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi and Diederich such that wherein the determining of the treatment position includes, and selecting one of the openings of the support structure into which each needle or catheter is to be inserted and a distance along the z-direction that the needle or catheter is to be inserted into the selected one of the openings, as taught by Gowda, since such modification amounts merely to the application of a known control technique recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Gowda), and one of ordinary skill in the art would have been capable of applying this known control technique to the known system of Gardi & Diederich, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
27.	Regarding claim 19, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action. 
Gardi (as modified) further teaches displaying a diagnostic image of the subject including the region of the subject to be treated and a depiction of each needle or catheter to be used during the treatment overlaid on the diagnostic image, and a depiction of a portion of the region of the subject to which the energy from the energy delivery element of the needle or catheter is to be delivered [e.g., ¶’s [0049]-[0054], [0059], [0063]- [0065]]. 
28.	Regarding claim 21, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action. 
Gardi (as modified above to include the treatment device of Diedrich) further teaches wherein the treatment to be carried out includes ablating a tumor in a patient's prostate Gardi, ¶’s [0046] [0060], [0093]], the treatment plan defining a position at which the energy delivery element of each needle or catheter to be used in the treatment is to be positioned relative to the prostate [Gardi, ¶’s [0046], [0048], [0051], [0052], [0055], [0056], [0063], [0065]-[0067]] to deliver the energy comprising an ablating energy beam [again, Diederich supplies the teaching of ablating the tumor (e.g., ¶’s [0019]-[0020], [0076], [0106])].
29.	Regarding claim 22, the combination of Gardi, Diederich, and Gowda teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action. 
	Gardi further teaches a treatment system comprising: 
a treatment device including a… needle [needle (60) - ¶[0046]; FIG. 1] or catheter having a longitudinal axis [longitudinal axis of needle (60)]… and a support structure [needle guide (56) - ¶’s [0046], [0048], [0056]; FIG. 1] having [an]… opening [template hole - ¶’s [0048], [0056]]…; [and]
a computer [computer (40) -  ¶’s [0024], [0046], [0049]; FIG. 1].
The combination of Gardi, Diederich, and Gowda further teaches a non-transitory computer-readable medium as set forth in claim 14, the computer operative to execute the computer program carried on the non-transitory computer-readable medium to perform the method for planning the treatment of the region of the subject to be treated using the treatment device [see the rejection of claim 14 set forth above which is incorporated herein]. 
A.	ENERGY DELIVERY ELEMENT
Diederich further teaches an energy delivery element that emits energy in a radial direction relative to the longitudinal axis of the needle or catheter.  More particularly, Diederich teaches an apparatus and method for the treatment and destruction of tumors [e.g., ¶’s [0019], [0075], [0100]], comprising an applicator (50) [¶[0074]; FIG. 3], which may comprise, e.g., a smaller applicator with a needle/catheter [see ¶[0082]] having one or more ultrasound transducers (64) [directional energy delivery elements] positioned at the distal tip of the applicator (50) for application of high-powered ultrasound [¶[0076]].  Diederich teaches that the ultrasound transducers do not completely encircle the treatment device, and are configured to deliver energy for treating a region of the subject in a radial direction from the needle or catheter [see ¶[0088] (“The transducers 64 may also be shaped to provide controlled and directed heating of tissue, and maintain control and directionality of tissue heating at higher power levels”); ¶[0090] (“As shown in FIGS. 7A-7C, the applicators may also be fabricated using transducers that are sectored to provide a specific angular acoustic region (i.e. 60º to 180º)”); and ¶[0095] (“Referring to FIG. 7C, element 150 may be configured to have electrical covering 154 etched and removed to have emitting section 154 to have a less than 360º distribution”); see also  ¶[0024]].   
Given Gardi’s teaching that the system and method may have a wide range of applications including procedures that require a needle or needles to be introduced into soft tissues and be positioned accurately and precisely [see ¶[0042]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi, Diedrich, and Gowda to utilize a known treatment device for the treatment and destruction of tumors, including that of Diederich comprising an energy delivery element that emits energy in a radial direction relative to the longitudinal axis of the needle or catheter, since such modification would allow for greater directional control and deep penetration of energy patterns [Diederich, ¶[0019]], so as to better conform energy delivery to a focused, desired target zone while also serving to protect anatomy that is adjacent to (or near) the target. 
B.	PLURALITY OF NEEDLES/CATHETERS 
	Gowda further teaches a treatment device including a plurality of needles or catheters [see ¶[0079]; FIG. 3A].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi, Diedrich, and Gowda to include a plurality of needles or catheters [treatment devices] as taught by Gowda, so as to provide the benefit of being able to ablate multiple portions of a tumor simultaneously, thereby increasing the efficiency of a procedure.  
C.	SUPPORT STRUCTURE
Gowda further teaches a support structure having a grid of openings, each opening being configured to set a trajectory along a z-direction of a needle or catheter inserted therethrough [¶[0079]; FIG. 3A].
It would have additionally been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gardi, Diedrich, and Gowda to implement a known, art-recognized support structure, including, e.g., a support structure having a grid of openings, each opening being configured to set a trajectory along a z-direction of a needle or catheter inserted therethrough, as taught by Gowda, since such a modification amounts merely to the substitution of one known support structure for another, yielding only predictable results (the accurate and consistent insertion of needles along various trajectories) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Response to Arguments
30.	As noted above, the 08/01/22 Amendment has overcome the claim objections and the rejections under §§ 112(b) previously set forth in the 03/03/22 Action.
31.	New claim objections and a new rejection under § 112(b) are set forth herein, necessitated by Applicant’s amendment.
32.	New grounds of rejection of independent claim 1 under § 103 are set forth herein, necessitated by Applicant’s amendment.
33.	The prior rejections of independent claims 3 and 14 under § 103 have been updated to address the new claim limitations, and maintained.  
34.	Applicant's arguments concerning the teachings of Gardi, Diederich, and Gowda and the rejections under § 103 [see 08/01/22 Amendment, pgs. 10-13] have been fully considered but they are not persuasive.  
35.	First, many of Applicant’s arguments ignore the formulated rejections by attacking each reference individually, and improperly failing to consider the combination of references (Gardi, Diederich, & Gowda) as a whole.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As one example, Applicant’s arguments concerning Gardi’s lack of a support structure satisfying the various claim limitations relating to the claimed support structure [08/01/22 Amendment, pg. 11] are not pertinent, as Gowda is clearly relied on for these limitations. 
	Similarly, Applicant’s remarks concerning the “template” of Diederich [08/01/22 Amendment, pgs. 11-12] are not relevant to the formulated rejections, as Diederich is clearly relied upon solely for the teachings concerning the directional energy delivery element (or transducer).  Nowhere do the formulated rejections discuss the templates of Diederich.
	Still further, Applicant’s arguments concerning Gowda’s alleged failure to teach rotation of the needle or catheter about the longitudinal axis of the needle or catheter [08/01/22 Amendment, pg. 12] are not persuasive since Gardi, and not Gowda, is clearly relied-upon for this feature.  Additionally, Applicant’s comments regarding Gowda’s failure to teach the delivery of energy in a preselected radial direction relative to the needle or catheter [08/01/22 Amendment, pg. 12] also plainly ignores the fact that Diederich is relied-upon for this teaching in the formulated rejections.     
	In short, attacking a reference individually (for something for which it is not even relied upon in the rejection), plainly ignores the formulated rejection, and improperly fails to consider the combination of references (on which the rejection is based) as a whole.  
36.	Additionally, Examiner disagrees with Applicant’s characterizations of the teachings of Gardi and Gowda.  First, concerning Gardi, Applicant argues that:
Moreover, Gardi does not disclose or fairly suggest that any of its three rotational dimensions is (per amended claim 3) angular coordinate around the longitudinal axis of the needle or catheter.

08/01/22 Amendment, pg. 11, emphasis in original.

	Examiner disagrees with this contention.  Gardi clearly teaches that the needle is driven by a needle driving assembly (52) that includes a robotic arm with six degrees-of-freedom.  Gardi explicitly teaches that the degrees-of-freedom correspond to translations of the needle (60) in three dimensions, and rotation of the needle (60) about three orthogonal axes.  Gardi recites that “[i]n this manner, the needle 60 can be positioned in a wide variety of orientations” [¶[0048]].  While Applicant does not appear to contest that the needle (60) of Gardi can rotate about three orthogonal axes, Applicant argues that one of the rotational dimensions is not around the longitudinal axis of the needle.  Absent any further discussion or clarification as to why/how one of the orthogonal axes would not include the longitudinal axis of the needle, and what other possible orthogonal axis would be included instead, this conclusory assertion is not convincing.  Positioning of the needle of Gardi via a robotic arm with six degrees-of-freedom reads on the current claim limitations.  Applicant has failed to establish otherwise.
Concerning Gowda, Applicant argues:
However, the guide body of Gowda does not (per amended claim 3) orient the needles or catheters with the longitudinal axis of the  inserted needle or catheter oriented along a z-direction that is is perpendicular to the x-y plane. Rather, in Gowda the needles are oriented at a specified angle which is not specified as perpendicular to the guide body 304.  See Gowda paragraph [0079]-[0080].

08/01/22 Amendment, pg. 12, emphasis in original.

This contention is likewise not persuasive.  Gowda explicitly teaches that the treatment devices may be placed at a given insertion depth and insertion angle “if applicable” [see ¶[0079]].  With reference to annotated FIG. 3a of Gowda (which is again provided below), the longitudinal axes of the inserted treatment devices 120, 120’, 120” are shown as being oriented along a z-direction (shown in dotted lines) that is perpendicular/orthogonal to the x-y plane.  


    PNG
    media_image1.png
    315
    563
    media_image1.png
    Greyscale

ANNOTATED FIG. 3A OF GOWDA
Examiner notes that drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  In the instant case, FIG. 3a of Gowda clearly conveys to one of ordinary skill in the art that treatment devices can be inserted through the support structure oriented along a z-direction (shown in dotted lines) that is perpendicular/orthogonal to the x-y plane of the support structure.  Applicant has failed to establish otherwise.  
37.	In view of the foregoing, and when properly considered as a whole, the combination of Gardi, Diederich, & Gowda renders independent claims 1, 3, & 14 obvious under § 103. 

Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794